Citation Nr: 0307427	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  97-31 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of an 
injury to the right knee, including degenerative joint 
disease, currently rated as 10 percent disabling.

(The issue of an increased evaluation for degenerative 
arthritis of the left knee, status post knee replacement 
surgery, currently rated as 30 percent disabling, will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to May 1955.  
According to the veteran's DD-214, he also had approximately 
three years and eight months of prior "other" service.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a November 1996 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge at a videoconference hearing in May 1998.  A copy 
of the transcript of that hearing has been associated with 
the record on appeal.  As was noted in the Board's Remand 
Decision dated  October 1, 1998, the veteran has withdrawn 
the issue of entitlement to an increased rating for a 
disability of the lumbar spine.  The two remaining issues, 
regarding the knees, were remanded by the Board in October 
1998 for additional development.  That development has been 
completed with respect to the veteran's right knee disability 
and that issue is now ready for appellate review.

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for degenerative 
joint disease of the left knee, status post complete knee 
replacement surgery pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  After 
giving notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
this issue.

The Board notes that by rating decision dated November 7, 
2002, the RO has granted the veteran service connection for 
instability of the right knee as related to the service-
connected residuals of a right knee injury.  A 10 percent 
rating has been assigned.  The veteran has not appealed this 
decision, and therefore, the issue is not currently before 
the Board.


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claim with respect to his right knee 
disability has been obtained or requested by the RO.

2.	The veteran's degenerative joint disease of the right knee 
is manifested by pain on use and motion, an occasional 
"catching" sensation, soreness, slight swelling, and some 
X-ray evidence of mild degenerative changes.  The veteran 
has extension of the right knee to 5 degrees, and flexion 
to between 100 and 115  degrees with pain.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
residuals of a right knee injury, to include degenerative 
joint disease, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

The September 1997 Statement of the Case (SOC), and the 
August 1999, October 2001, June 2002, and November 2002 
Supplemental Statements of the Case (SSOCs), advised the 
veteran of the laws and regulations pertaining to an 
increased rating claim for a knee disability.  These 
documents informed the veteran of the evidence of record and 
explained the reasons and bases for denial.  The veteran was 
specifically informed that he was entitled to a 10 percent 
rating for the right knee based on the rating criteria and 
that he did not meet the criteria for the next higher rating.  
The RO sent a letter dated in March 2001 that informed the 
veteran what evidence had been gathered and informed the 
veteran what evidence was still needed, specifically medical 
evidence from any facility or physician that had treated the 
veteran for his disabilities.  The veteran was told that he 
must identify treatment providers, providing their addresses 
and appropriate authorizations.  The veteran indicated that 
there was no other evidence he wanted to submit.  The RO 
obtained the veteran's service medical records and VA 
outpatient treatment records as well as private medical 
records.  The veteran was provided VA examinations for his 
knees in January 1998, May 1999, and July 2002.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Increased evaluation for a right knee disability

The veteran filed a claim in June 1996 seeking an increase in 
his service-connected right knee disability, which was rated 
as 10 percent disabling.  An increased rating was denied, and 
the veteran appealed and has continued his appeal to the 
present. 

VA outpatient treatment notes indicate that the veteran has 
consistently complained of pain in his right knee.  The 
treatment notes indicate that he has been diagnosed with 
degenerative joint disease of the right knee.  A private 
treatment note from Dr. Walker, dated in August 1997, 
indicates that the veteran has degenerative arthritis of both 
knees.  X-rays taken in March 1993 indicate that there is 
narrowing of the medial joint compartment of both knee 
joints, more marked in the left, due to early degenerative 
arthropathy.  There was no joint effusion noted on the March 
1993 X-ray.  An X-ray taken in January 1998 indicated a 
normal right knee.  A VA treatment note dated in January 1997 
indicates that the veteran has a good range of motion of the 
knees.  The veteran testified at a personal hearing in May 
1998 that he has pain in his right knee and that it has been 
treated with drugs and with injections.  He testified that he 
has difficulty standing up or getting out of chairs, although 
it appears that this is a function of pain in both knees 
rather than just the right knee.

The veteran underwent a VA examination in January 1998.  He 
complained of pain and swelling in his knee, with the left 
being worse than the right.  He stated that he had difficulty 
walking, bending over, lifting, or stooping.  He indicated he 
could not walk up and down stairs.  The passive range of 
motion of the right knee was from 0 degrees of extension to 
100 degrees of flexion.  The ligaments were stable and there 
was no swelling, grating, or crepitation.  He was unable to 
squat past about 20 degrees of flexion.  The examiner 
provided a diagnosis of degenerative joint disease of both 
knees with limitation of motion.  He stated that X-ray 
examination did confirm evidence of arthritis.

The veteran underwent a second VA examination in May 1999.  
This examination was primarily focused on the veteran's left 
knee but the examiner did address the right knee disability.  
The veteran stated that he had pain and swelling of the right 
knee but that is was less than the left.  The right knee was 
stable with minimal tenderness over the area of the patella 
tendon.  Range of motion was smooth from 0 to 100 degrees.  
The right knee was stable to stress.  He had powerful 
quadriceps and normal strength.  There was no indication of 
flare-ups or episodes of weakness but only exacerbations.  
The examiner noted a diagnosis of arthralgia of the right 
knee, with chondromalacia, with limited function.  The 
degenerative changes were not seen on review of prior X-rays.

The veteran was provided a third VA examination for his right 
knee in July 2002.  He complained of a "catching" sensation 
in his right knee, pain, and occasional swelling.  He 
complained of constant soreness and pain about the medial 
side of the right knee.  The range of motion of the right 
knee was to 5 degrees of extension and 112 to 115 degrees of 
flexion.  The knee was stable in the anteroposterior plane 
with slight instability with medial lateral varus valgus 
stress. (As noted above, the veteran has been granted a 10 
percent rating for instability of the right knee).  The 
drawer test and Lachman test were negative.  The examiner 
noted soreness at the medial joint line, and noted an 
occasional pop along the joint line area during range of 
motion testing.  The examiner related that X-rays showed the 
joint line to be well maintained with minimal narrowing.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2002).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

Diagnostic codes 5260 and 5261 apply when rating a knee 
disability due to limitation of motion.  In order for a 
disability evaluation of 10 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 45 degrees; 
a higher rating of 20 percent is not warranted unless flexion 
is limited to 30 degrees or less.  The veteran had flexion of 
the right knee to 100 degrees at the January 1998 and May 
1999 VA examinations and to between 112 and 115 degrees at 
the July 2002 VA examination.  This does not warrant a 
compensable rating based on limitation of flexion.  38 C.F.R. 
§ 4.71a, DC 5260 (2002).  In fact, the veteran does not even 
meet the criteria for a 0 percent rating for limitation of 
flexion of the right knee which requires flexion limited to 
60 degrees or less.  Id.  

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  See 38 C.F.R. § 4.71, Diagnostic Code 5261.  
On the VA examination in January 1998 and May 1999 extension 
was to 0 degrees for the right knee, and extension was 
limited to 5 degrees in July 2002.  Extension of 5 degrees is 
rated as 0 percent disabling according to the regulations.  
Therefore, a compensable rating under Diagnostic Code 5261 is 
not warranted for the right knee.  38 C.F.R. § 4.71a, DC 5261 
(2002).  

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the right 
knee knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for application 
in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262 (2002).  The Board notes that the veteran has been 
granted a 10 percent rating for instability of the right knee 
pursuant to Diagnostic Code 5257, and that issue is not 
currently before the Board.  38 C.F.R. § 4.71a, DC 5257 
(2002).

Finally, the Board notes that there is some X-ray evidence of 
arthritis of the right knee.  Some of the X-rays indicate 
that there are no arthritic changes, but the March 1993 X-ray 
report indicates degenerative arthropathy of both knees, and 
the VA examiner in July 2002 indicated that the X-ray report 
he reviewed showed minimal narrowing of the joint line with a 
faint calcification in the posterior aspect.  Diagnostic Code 
5003 applies to osteoarthritis.  This Diagnostic Code 
provides that if there is X-ray evidence of arthritis, and 
there is limitation of motion of the joint involved that is 
noncompensable, then a 10 percent rating is warranted.  
38 C.F.R. § 4.71a, DC 5003 (2002).  Here, the veteran's right 
knee extension is limited to 5 degrees which meets the 
criteria for a non-compensable rating under DC 5261, 
therefore, applying DC 5003, a 10 percent rating is 
warranted.  38 C.F.R. § 4.71a, DC 5003, 5261 (2002).

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has consistently 
complained of pain in the right knee, and the VA treatment 
notes, the veteran's testimony, and the VA examinations all 
found some pain on motion, especially on squatting.  However, 
given that the veteran has only very minimal loss of motion, 
and only very mild arthritis of the right knee as shown by 
some, but not all, X-rays, the Board finds that the pain and 
loss of function does not most closely approximate the 
criteria for a 20 percent rating.  38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (2002), DeLuca, 8 Vet. App. 202.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a higher rating.


ORDER

Entitlement to an increased disability evaluation for 
residuals of a right knee injury, to include degenerative 
joint disease, currently rated as 10 percent disabling, is 
denied.



	                        
____________________________________________
	G. JIVENS-MCRAE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


